Title: To Thomas Jefferson from Thomas Cooper, 12 March 1823
From: Cooper, Thomas
To: Jefferson, Thomas


Dear Sir
Columbia South Carolina
March 19. 1823
I sent you last winter two printed copies of the report of the legislative committee on the affairs of the College, unanimously adopted by the house. I sent them, because every public testimony in my favour, tends to justify your former kind recommendation of me to the Visitors of your University. I hope that report will serve as sufficient proof that you were not mistaken, the clergy notwithstanding. I am in hope I shall keep them under subjection here.I send you a new edition of our laws which the Trustees have put forth, with a few remarks of my own in the margin. It will furnish you with hints and suggestions, for your own Institution. Pray inform me how that goes on; & when and in what manner you commence operations.I am with the sincerest respect Dear Sir your affectionate friendThomas Cooper MD